DowneR, J.
The defendants demur to the complaint on the ground that several causes of action have been improperly united. The general object of the plaintiff, as set out in the complaint, is to obtain his money and property entrusted to *673the defendant Henrg Van Tilborg, as his agent, and for which Henry has refused to account. It is alleged that with a part of the plaintiff’s money, Henry has fraudulently purchased and paid for certain lands, and caused a part of them to be-conyey-ed to one of his co-defendants, and a part to the other, for which neither of them ever paid any consideration. The plaintiff, as a part of his relief, seeks to obtain these lands in which his money has been invested; also a judgment against Henry for the amount found due him on accounting.
According to all the authorities, a complaint is not multifarious which sets out a cause of action so entire against one defendant as to he incapable of prosecution as to him in several suits, although other defendants may be necessary parties do only a portion of the case. Another rule is, that a complaint does not improperly unite several causes of action which relates to matters of the same nature, all connected with each other, and in which all the defendants are more or less interested.or concerned, though their rights in respect to the general subject of the action may he different, and some may he directly interested only in a part of the general claim. The complaint under consideration is in our opinion within both of these rules — clearly within the latter. On principle, it is difficult to distinguish this case, as to the question arising on the demurrer, from a judgment creditor’s complaint to reach the property of his debtor fraudulently conveyed by separate conveyances to different persons, who are made defendants. If it is necessary for the plaintiff in this action to bring separate suits against each of the co-defendants of Henry Van Tilborg, then it is in the power of the latter to multiply causes of action for the plaintiff to any extent.
By the Court. — Order of the circuit court affirmed.